DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-9, 11-13, 15, and 21-26 are presented for examination. Claims 10, 14, 16-20 are canceled.  

Response to Arguments
3.	Applicant’s arguments filed on 07/28/2022 with respect to claims 1, 21, and 24 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere CO., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.
103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1, 3, 5, and 6  are rejected under 35 U.S.C. 103 (a) as being unpatentable over Perner et al. (U.S. PN: 6,584,589) "herein after as Perner" in view of Cideciyan et al. (U.S. PN: 2012/0144271) "herein after as Cideciyan."

As per claim 1:
Perner teaches or discloses a method, comprising: identifying memory for error correction (see abstract, see column 15, lines 30-33, herein Errors reported by the column test circuits may be single bit errors that are correctable by ECC (Error Correction Circuits) or may be multiple bit errors that warrant the row being marked as a `BAD` row, and Fig. 1), wherein the memory has an array of bitcells arranged in columns and rows (see column 2, lines 36-39, herein a built-in self testing system for a magneto-resistive random access memory (MRAM) integrated circuit having an array of memory cells, the memory cells each coupled between a respective row line and column line of the array); analyzing column related data in the columns with error accumulation to detect a number of column errors including multiple column errors in the columns (se column 15, lines 30-38, herein Errors reported by the column test circuits may be single bit errors that are correctable by ECC (Error Correction Circuits) or may be multiple bit errors that warrant the row being marked as a `BAD` row); analyzing row related data in the rows with error accumulation to detect a number of row errors including multiple row errors in the rows (see column 2, lines 31-34, herein the error flag column register can be used to record a number of errors detected by the first and third testing circuits for each row in the memory array in order to determine if the number of errors for each respective row is greater than a predetermined permissible number).
Perner does not explicitly teach repairing the column related data in the columns with column redundancy including repairing the multiple column errors in each column with column redundancy; and repairing the row related data in the rows with row redundancy including repairing the multiple row errors in each row with row redundancy.
However, Cideciyan in same field of endeavor teaches repairing the column related data in the columns with column redundancy including repairing the multiple column errors in each column with column redundancy (see paragraph [0027], herein a column checker 122 then checks each column of the extended array for errors, which may include DRAM errors. This may be accomplished, for example, by recalculating the column ECC parity for each column and comparing this column ECC parity with the stored column ECC parity 106 in the DRAM buffer 114. If the newly computed column ECC parity matches the stored column ECC parity 106, then the column can be assumed to be error-free. If the newly computed column ECC parity does not match the stored column ECC parity 106, then it can be assumed that the column contains errors. If errors are detected in a column, the stored column ECC parity 106 may be used to correct a number of errors in the column up to the corrective capability of the column ECC parity 106, and Fig. 2); and repairing the row related data in the rows with row redundancy including repairing the multiple row errors in each row with row redundancy (see paragraph [0029], herein a row checker 120 checks each row of the extended array for errors, which may include DRAM errors. This may be accomplished, for example, by recalculating the row ECC parity for each row and comparing this row ECC parity with the stored row ECC parity 104 in the DRAM buffer 118. If the newly computed row ECC parity matches the stored row ECC parity 104, then the row can be assumed to be error-free. If the newly computed row ECC parity does not match the stored row ECC parity 104, then it can be assumed that the row contains errors. If errors are detected in the row, the stored row ECC parity 104 may be used to correct a number of errors in the row up to the corrective capability of the row ECC parity 104., and Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Perner with the teachings of Cideciyan by repairing the column related data in the columns with column redundancy including repairing the multiple column errors in each column with column redundancy; and repairing the row related data in the rows with row redundancy including repairing the multiple row errors in each row with row redundancy.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the repairing the column related data in the columns with column redundancy including repairing the multiple column errors in each column with column redundancy; and repairing the row related data in the rows with row redundancy including repairing the multiple row errors in each row with row redundancy would have improved data reliability of the memory system.

As per claim 3:
Perner teaches that wherein the multiple column errors refers to three or more column errors (see column 15, lines 30-33, herein errors reported by the column test circuits may be single bit errors that are correctable by ECC (Error Correction Circuits) or may be multiple bit errors that warrant the row being marked as a `BAD` row). 

As per claim 5:
Perner teaches that wherein the multiple row errors refers to two or more errors in the same data set (see column13, lines 6-10, herein errors detected by the Hi/Lo resistance test or by the pattern tests are stored in the sense amplifier data I/O scan registers. An error flag is reported for the entire row if one or more errors have been detected).

As per claim 6:
Perner teaches that wherein the same data set refers to a same address (see column 2, lines 14-21, herein a second testing circuit may be coupled to the rows of memory cells in the memory array and arranged to detect shorted memory cells and open row addressing lines in the respective array rows. Preferably the second testing circuit comprises a wired-OR circuit coupled with the memory array rows to provide input and coupled to provide output to a row error flag register which records if any shorted cell or open row addressing line is detected in the memory array). 

5.	Claims 2 and 4 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Perner view of Cideciyan in further view of Jeong et al. (U.S. PN: 2015/0162099) "herein after as Jeong."

As per claim 2:
Perner- Cideciyan as combined does not teach performing column error repair for the memory by repairing the column related data in the columns with the column redundancy when the number of column errors is greater than a first predetermined number of errors; wherein the first predetermined number of errors refers to the multiple column errors, and wherein if the multiple column errors are detected in the column related data, then the method enables column redundancy repair and the multiple column errors are repaired with the column redundancy.
However, Jeong in analogous art teaches performing column error repair for the memory by repairing the column related data in the columns with the column redundancy when the number of column errors is greater than a first predetermined number of errors (see paragraph [0009], herein  selectively performing the at least one of error correction operation and the redundancy repair operation of the read data based on a redundancy repair flexibility if the number of errors detected is more than the desired value); wherein the first predetermined number of errors refers to the multiple column errors (see paragraph [0010], herein a test circuit configured to determine a number of errors in at least one of the read data and the parity data based on test data and correct the errors based on the number of errors), and wherein if the multiple column errors are detected in the column related data, then the method enables column redundancy repair and the multiple column errors are repaired with the  column redundancy (see paragraph [0044], herein the test ECC circuit 134 counts the number of errors detected from the error detector 132 and performs an error correction operation or a redundancy repair operation based on the number of errors thus counted. The test ECC circuit 134 includes an error counter 135 and an error corrector 136).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Perner- Cideciyan as combined with the teachings of Jeong by performing column error repair for the memory by repairing the column related data in the columns with the column redundancy when the number of column errors is greater than a first predetermined number of errors; wherein the first predetermined number of errors refers to the multiple column errors, and wherein if the multiple column errors are detected in the column related data, then the method enables column redundancy repair and the multiple column errors are repaired with the column redundancy.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the performing column error repair for the memory by repairing the column related data in the columns with the column redundancy when the number of column errors is greater than a first predetermined number of errors; wherein the first predetermined number of errors refers to the multiple column errors, and wherein if the multiple column errors are detected in the column related data, then the method enables column redundancy repair and the multiple column errors are repaired with the column redundancy would have improved data reliability of the system.

As per claim 4: 
Perner- Cideciyan as combined does not teach emulating row error correction capability for the memory by repairing the row related data in the rows with the row redundancy when the number of row errors is greater than a second predetermined number of errors; and if the number of row errors is less than or equal to the second predetermined number of errors, then relying on error correction coding (ECC) to repair bit errors in the row related data for the rows, wherein the second predetermined number of errors refers to the multiple row errors, and wherein if multiple row errors are detected in a same data set, then the entire row is repaired with the row redundancy.
However, Jeong in analogous art teaches emulating row error correction capability for the memory by repairing the row related data in the rows with the row redundancy when the number of row errors is greater than a second predetermined number of errors (see paragraph [0101], herein in step S160, the corrected data is output to an external device. When to count the number of errors detected is not required or when the number of errors counted is more than the predetermined and/or desired value, in step S165, the read data is output to the external device); and if the number of row errors is less than or equal to the second predetermined number of errors, then relying on error correction coding (ECC) to repair bit errors in the row related data for the rows (see paragraph [0009], herein performing at least one of an error correction operation or a redundancy repair operation of the read data if the number of errors detected is less than a desired value), wherein the second predetermined number of errors refers to the multiple row errors, and wherein if multiple row errors are detected in a same data set, then the entire row is repaired with the row redundancy (see paragraph [0044], herein the test ECC circuit 134 counts the number of errors detected from the error detector 132 and performs an error correction operation or a redundancy repair operation based on the number of errors thus counted. The test ECC circuit 134 includes an error counter 135 and an error corrector 136).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Perner- Cideciyan as combined with the teachings of Jeong by emulating row error correction capability for the memory by repairing the row related data in the rows with the row redundancy when the number of row errors is greater than a second predetermined number of errors; and if the number of row errors is less than or equal to the second predetermined number of errors, then relying on error correction coding (ECC) to repair bit errors in the row related data for the rows, wherein the second predetermined number of errors refers to the multiple row errors, and wherein if multiple row errors are detected in a same data set, then the entire row is repaired with the row redundancy.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the emulating row error correction capability for the memory by repairing the row related data in the rows with the row redundancy when the number of row errors is greater than a second predetermined number of errors; and if the number of row errors is less than or equal to the second predetermined number of errors, then relying on error correction coding (ECC) to repair bit errors in the row related data for the rows, wherein the second predetermined number of errors refers to the multiple row errors, and wherein if multiple row errors are detected in a same data set, then the entire row is repaired with the row redundancy would have improved data reliability of the system.

6.	Claims 21 and 24  are rejected under 35 U.S.C. 103 (a) as being unpatentable over Perner in view of Niijima et al. (U.S. PN: 2007/0136625) "herein after as Niijima" in more further view of Huang et al. (U.S. PN: 2016/0085613) "herein after as Huang."

As per claim 21:
Perner substantially teaches or discloses a method, comprising: selecting a column in an array of bitcells for error correction (see column 15, lines 30-34, herein Errors reported by the column test circuits may be single bit errors that are correctable by ECC (Error Correction Circuits) or may be multiple bit errors that warrant the row being marked as a `BAD` row);
writing first data to the column and then reading second data from the column (see column 2, lines 22-26, herein; a third testing circuit may be coupled to a scan register of the memory array and arranged to write a predetermined data pattern into the memory array, read out data from the memory array, and compare the data read out with the data written in); comparing the first data to the second data and increasing a column error count based on identifying errors between the first data and the second data (see column 2, lines 14-21, herein a second testing circuit may be coupled to the rows of memory cells in the memory array and arranged to detect shorted memory cells and open row addressing lines in the respective array rows. Preferably the second testing circuit comprises a wired-OR circuit coupled with the memory array rows to provide input and coupled to provide output to a row error flag register which records if any shorted cell or open row addressing line is detected in the memory array); writing third data to the column and then reading fourth data from the column; and comparing the third data to the fourth data (see column 2, lines 22-27, herein, a third testing circuit may be coupled to a scan register of the memory array and arranged to write a predetermined data pattern into the memory array, read out data from the memory array, and compare the data read out with the data written in).
Perner does not explicitly teach increasing the column error count based on identifying errors between the third data and the fourth data.
However, Niijima in same field of endeavor teaches increasing the column error count based on identifying errors between the third data and the fourth data (see paragraph [0017], herein the data error counting section may increment the counted value every time when the data inconsistent with the expected value is detected for each of the data string).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Perner with the teachings of Niijima by increasing the column error count based on identifying errors between the third data and the fourth data.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the increasing the column error count based on identifying errors between the third data and the fourth data would have increased the system performance.
Perner-Niijima as combined does not explicitly teach wherein the third data is a complement or an inverse of the first data. 
However, Huang in same field of endeavor teaches wherein the third data is a complement or an inverse of the first data (see claim 9, herein if the second data value is different from the first data value, performing a second write operation to the memory cell to write a third data value into the memory cell, the third data value being a complement of the first data value).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Perner-Niijima as combined with the teachings of Huang by including the third data is a complement or an inverse of the first data.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the third data is a complement or an inverse of the first data would have improved the data reliability of the memory system.

As per claim 24:
Perner substantially teaches or discloses a method, comprising: selecting a row in an array of bitcells for error correction (see column 2, lines 14-17, herein a second testing circuit may be coupled to the rows of memory cells in the memory array and arranged to detect shorted memory cells and open row addressing lines in the respective array rows); writing first data to the row and then reading second data from the row (see column 2, lines 22-26, herein; a third testing circuit may be coupled to a scan register of the memory array and arranged to write a predetermined data pattern into the memory array, read out data from the memory array, and compare the data read out with the data written in); comparing the first data to the second data and increasing a row error count based on identifying errors between the first data and the second data (see column 2, lines 14-21, herein a second testing circuit may be coupled to the rows of memory cells in the memory array and arranged to detect shorted memory cells and open row addressing lines in the respective array rows. Preferably the second testing circuit comprises a wired-OR circuit coupled with the memory array rows to provide input and coupled to provide output to a row error flag register which records if any shorted cell or open row addressing line is detected in the memory array); writing third data to the row and then reading fourth data from the row; and comparing the third data to the fourth data (see column 2, lines 54-59, herein this form of the built-in self testing system further includes a third testing circuit coupled to the scan register of the memory array and arranged to write a predetermined data pattern into the memory array, read out data from the memory array, and compare the data read out with the data written in).
Perner does not explicitly teach increasing the row error count based on identifying errors between the third data and the fourth data.
However, Niijima in same field of endeavor teaches increasing the row error count based on identifying errors between the third data and the fourth data (see paragraph [0017], herein the data error counting section may increment the counted value every time when the data inconsistent with the expected value is detected for each of the data string).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Perner with the teachings of Niijima by increasing the row error count based on identifying errors between the third data and the fourth data.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the increasing the row error count based on identifying errors between the third data and the fourth data would have increased the system performance.
Perner-Niijima as combined does not explicitly teach wherein the third data is a complement or an inverse of the first data.
However, Huang in same field of endeavor teaches wherein the third data is a complement or an inverse of the first data (see claim 9, herein if the second data value is different from the first data value, performing a second write operation to the memory cell to write a third data value into the memory cell, the third data value being a complement of the first data value).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Perner-Niijima as combined with the teachings of Huang by including the third data is a complement or an inverse of the first data.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the third data is a complement or an inverse of the first data would have improved the data reliability of the memory system.

7.	Claims 22 and 25 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Perner in view of Niijima in further view of Jeong et al. (U.S. PN: 2015/0162099) "herein after as Jeong."

As per claim 22:
Perner-Niijima as combined doesn’t teach storing a column address associated with the column in a repair register for repair using column redundancy if the number of errors in the column error count is greater than or equal to a predetermined number of errors.
However, Jeong in analogous art teaches storing a column address associated with the column in a repair register for repair using column redundancy if the number of errors in the column error count is greater than or equal to a predetermined number of errors (see paragraph [0009], herein  selectively performing the at least one of error correction operation and the redundancy repair operation of the read data based on a redundancy repair flexibility if the number of errors detected is more than the desired value).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Perner-Niijima as combined with the teachings of Jeong by storing a column address associated with the column in a repair register for repair using column redundancy if the number of errors in the column error count is greater than or equal to a predetermined number of errors.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the storing a column address associated with the column in a repair register for repair using column redundancy if the number of errors in the column error count is greater than or equal to a predetermined number of errors would have improved data reliability of the system.

As per claim 25:
Perner-Niijima as combined doesn’t teach storing a row address associated with the row in a repair register for repair using row redundancy if the number of errors in the row error count is greater than or equal to a predetermined number of errors.
However, Jeong in analogous art teaches storing a row address associated with the row in a repair register for repair using row redundancy if the number of errors in the row error count is greater than or equal to a predetermined number of errors (see paragraph [0009], herein  selectively performing the at least one of error correction operation and the redundancy repair operation of the read data based on a redundancy repair flexibility if the number of errors detected is more than the desired value).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Perner-Niijima as combined with the teachings of Jeong by storing a row address associated with the row in a repair register for repair using row redundancy if the number of errors in the row error count is greater than or equal to a predetermined number of errors.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the storing a row address associated with the row in a repair register for repair using row redundancy if the number of errors in the row error count is greater than or equal to a predetermined number of errors would have improved data reliability of the system.

Allowable Subject Matter
8.	Claims 7-9, 11-13, 15, 23, and 26 are allowed.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069.  The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN ALSHACK/
Patent Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112